Woods, C. J.,
delivered the opinion of the court.
While the youth, Walter Stewart, testifies that he heard the word ‘‘ lie, ’ ’ spoken by the defendant to the deceased, and the words “damned lie,” spoken by the deceased to the.defendant, and that quickly thereafter he heard a blow, and, on looking, saw the deceased fall from his horse, yet it is apparent that he did not see the parties to the tragical occurrence at the moment when the blow which caused death was struck, and did not at that time see what the attitude and actions of defendant and deceased were. The only eyewitness, now alive, to the entire transaction was the defendant himself. His evidence, delivered on the trial, strongly tended to make out a case of self-defense. The truth of the defendant’s narrative of the killing and its attendant circumstances and his credibility were attacked by the state, by laying before the court and jury the evidence of several witnesses as to other and contradictory statements on material points made under oath by defendant upon the preliminary examination before the justice of the peace. The attack was not wholly successful, and not at all satisfactory as to the supposed conflict in the defendant’s evidence on the trial then pending and his evidence on the preliminary examination as to the important inquiry touching the direction in which the muzzle of the deceased’s gun was pointed when the fatal blow was struck. The defendant swore that when he struck the deceased with the hoe that the deceased jerked up his gun and raised it so that the muzzle was pointing towards defendant. The evidence of the impeaching witnesses, taken as a whole and *355fairly considered, does not impeach, for, as we understand the evidence of the impeaching witnesses, it remains true that on the preliminary hearing, as on the trial below, the defendant stated that, when he struck, the muzzle of deceased’s gun was pointed towards him. It is manifest that, if the defendant’s evidence of the manner in which the homicide occurred was given full credence by the jury, no conviction could be reasonably expected, and his credibility was not to be destroyed by the fact only that he was the defendant. It seemed necessary, therefore, to make the attempt to impeach, which we have already adverted to, and that attempt failed, substantially.
Now, in this condition of the case, on the facts connected with the killing, as disclosed by the evidence’ of the defendant, the court gave the charge, No. 1, for the state in the following words, viz.: “The court charges the jury, for the state, that you are the sole judges of the weight of the testimony and the credibility of the witnesses, and you may, if you think proper to do so, disregard the testimony of any witness, if, for any reason, you believe such testimony is untrue.”
The charge was too broad. By it the jury was authorized to disregard the testimony of any witness, if, for any reason, the jury believed it to be untrue. By the terms of^the instruction the jury was authorized to disregard the testimony of any witness, if, for any reason, even though undisclosed on the trial and not connected with the evidence laid before them, and not growing out of the manner of the witness on the stand or his interest in the result of the trial, or because of successful contradiction or impeachment, the jury believed the testimony untrue. This is not the law, never has been, and, it is to be hoped, never will be. If the instruction be taken at its face value, and held to mean what its terms declare, then the jury was warranted in discrediting and disregarding the evidence of the defendant, if, for any reasons known to themselves privately and personally, they believed his testimony to be untrue. This would be to try a defendant, not on the sworn *356evidence, but on the secret knowledge of some facts in possession of the jury which might induce the jury not to believe his testimony.
It may be thought that the instruction meant only that, for any reasons appearing in the evidence, or springing out of it or suggested by it. It is possible that is what was meant by the court below; but that is not what it says, and, in this particular case, it may have misled the jury. To say the least, the language was ambiguous and susceptible of an interpretation immensely hurtful to the defendant in this case. Nor is it cured by any other instruction given by the court.
For this error, the judgment must be reversed and the case remanded.

Reversed and remanded.